Citation Nr: 1603862	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-36 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to September 1994.  Among the Veteran's awards were three Navy Commendation Medals.  

This case comes before the Board of Veterans' Appeals (the Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded the Veteran's claims in December 2012 for further development.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, further development is required.

The Veteran had a hearing before the undersigned Veterans' Law Judge in November 2015.  A transcript of that proceeding has been associated with the claims file.

The Board notes that a May 2014 rating decision denied the Veteran's claim for TDIU.  The Veteran did not submit a timely appeal to that decision.  However, the Veteran continues to assert he is unemployable in part due to his right lower extremity radiculopathy.  See July 2014 VA Form 21-0958, pg. 2.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

With respect to his increased rating claim, the Veteran asserted during his November 2015 hearing that his radiculopathy had worsened since his last VA examination in December 2009.  See November 2015 Hearing Transcript, pg. 10.  A review of the record shows that the Veteran was afforded a VA spine examination in April 2013 which addressed the Veteran's right lower extremity radiculopathy.  In his November 2015 testimony, the Veteran reported decreased strength in his right leg as compared to his left leg.  Id.  Although the April 2013 examination report noted the Veteran had decreased strength in right ankle dorsiflexion and right great toe extension, it is not clear from the record whether the Veteran's muscle strength has further decreased.  

Additionally, in an April 2014 Informal Hearing Presentation, the Veteran's representative asserted that VA examiners are required to report the effects and limitations imposed by a Veteran's disability, including a "full description of the effects of disability upon the person's ordinary activity," citing to 38 C.F.R. § 4.10 (2015) and Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  A review of the April 2013 VA Spine examination report indicates the examiner only addressed the radiculopathy's effect on the Veteran's ability to work and not on his other activities of daily living.  

Thus, the Board finds that a contemporaneous VA medical examination, which fully addresses the effects of the Veteran's radiculopathy on his activities of daily living, is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

As the increased rating claim is being remanded, the outcome of which could affect whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with the increased rating claim and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment and evaluation records relating to the Veteran's service-connected disabilities.  All records received should be associated with the claims file.

2.  When the above action have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of the Veteran's right lower extremity radiculopathy.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy or loss of strength.

Additionally, the examiner should provide an opinion regarding the functional limitations of the Veteran's radiculopathy on his ability to perform tasks, including sedentary and physical tasks.  The examiner should also address the effect of the Veteran's radiculopathy on his activities of daily living.

3.  Conduct any development deemed necessary for the adjudication of the TDIU claim, to include that required to assess the functional impairment caused by his other service-connected disabilities (lumbar spondylosis, rated as 10 percent disabling; cervical spondylosis, rated as 10 percent disabling; residuals of distal right tibia and fibula fracture, rated as 10 percent disabling; residuals of fracture, right inferior pubic ramus, rated as noncompensable; malabsorption and pain secondary to short bowel, rated as noncompensable; and abdominal scar, rated as noncompensable).  If the required disability percentage under 38 C.F.R. § 4.16(a) (2015) is not met, the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating.

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the claims.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


